UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7286


MICHAEL LEROY CAMPBELL,

                Plaintiff - Appellant,

          v.

LARRY W. POWERS; WILLIAM CHURCH, Lt.; OFFICER KUNNAK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:07-cv-04012-HFF)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Leroy Campbell, Appellant Pro Se. Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Leroy    Campbell     appeals      the    district     court’s

order denying his motion for an extension of time in which to

appeal the court’s previous denial of relief on Campbell’s 42

U.S.C. § 1983 (2006) complaint.                We have reviewed the record and

find no reversible error.              Accordingly, we affirm the district

court’s    order    and    deny    Campbell’s      motion     to     assign     counsel.

Campbell    v.     Powers,       No.   4:07-cv-04012-HFF           (D.S.C.     Aug.   30,

2010).     We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented         in   the    materials

before    the    court    and     argument     would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                           2